Exhibit 10.46

 

 

THE SHARES OF COMMON STOCK GRANTED UNDER THIS RESTRICTED STOCK AGREEMENT HAVE
NOT BEEN REGISTERED UNDER STATE OR FEDERAL SECURITIES LAWS. NO SHARES OF COMMON
STOCK GRANTED UNDER THIS RESTRICTED STOCK AGREEMENT MAY BE OFFERED OR SOLD,
PLEDGED, OR OTHERWISE DISTRIBUTED, AND NO SHARES OF COMMON STOCK MAY BE
TRANSFERRED ON THE BOOKS OF THE COMPANY, EXCEPT IN A TRANSACTION (I) THAT, IN
THE OPINION OF COUNSEL, IS SATISFACTORY TO THE COMPANY, WOULD RESULT IN NO
VIOLATION OF SECURITIES LAWS AND (II) THAT WOULD COMPLY WITH THE TRANSFER
RESTRICTION PROVISIONS CONTAINED OR REFERENCED IN THIS RESTRICTED STOCK
AGREEMENT.

 

NATURAL ALTERNATIVES INTERNATIONAL, INC.

RESTRICTED STOCK AGREEMENT

 

* * * * *

 

Recipient:

The Juice Plus+ Company, LLC

   

Grant Date:

August 7, 2017 

   

Number of Shares of Common Stock
Subject to this Restricted Stock Grant:

500,000

   

Vesting Schedule:

     

Vesting Date

Percentage or

Fraction of Shares

of Restricted Stock

Vesting

Number of Shares

of Restricted Stock

Subject to Vesting

Cumulative Total

of Shares of

Restricted Stock

Vesting

August 7, 2018

20%

100,000

100,000

August 7, 2019

20%

100,000

200,000

August 7, 2020

20%

100,000

300,000

August 7, 2021

20%

100,000

400,000

August 7, 2022

20%

100,000

500,000

 

 

--------------------------------------------------------------------------------

 

 

This Restricted Stock Agreement (this “Agreement”), dated as of the Grant Date
specified above, is between National Alternatives International, Inc., a
Delaware corporation (the “Company”), and the Recipient listed above.

 

The parties agree as follows:

 

ARTICLE I

GRANT OF SHARES

 

1.1       Grant. As of the Grant Date, subject to the vesting schedule and other
terms contained in this Agreement, the Company hereby grants to the Recipient,
and the Recipient hereby accepts, 500,000 shares of Common Stock (the “Shares”)
as additional consideration for the Recipient’s entering into with the Company
an Exclusive Manufacturing Agreement dated as of August 7, 2017 (the
“Manufacturing Agreement”).

 

1.2       Issuance of Shares. Promptly following the full signing and delivery
of this Agreement and subject to Section 2.1, the Company shall issue to the
Recipient in uncertificated form the Shares. The Shares will be held in book
entry at the Company’s Transfer Agent subject to the restrictions set forth
herein.

 

1.3       Rights as a Stockholder. Upon issuance of the Shares, the Recipient
has all the rights of a stockholder with respect to the Shares, subject to the
terms contained in this Agreement, provided, however, that any dividend or
distribution (including a stock dividend or distribution) declared with respect
to any Unvested Shares as to which the restrictions have not yet lapsed shall be
subject to the same restrictions and forfeiture provisions as such Unvested
Shares during the applicable vesting period and will not be payable to the
Recipient until such time as the vesting requirements of such Unvested Shares
have been fully satisfied.

 

ARTICLE II

TRANSFER RESTRICTIONS; SECURITIES LAW COMPLIANCE

 

2.1       Transfer Restrictions. The Recipient shall not make or attempt to make
any disposition, pledge, gift, assignment, or other transfer (voluntarily or
involuntarily) of the Shares while the Shares are Unvested Shares (as defined
below). Any such transfer, purported transfer, or attempted transfer will be
void and of no effect.

 

2.2        Legend. In addition to any other restrictive legend required by the
Company, in order to reflect the restrictions on disposition of the Unvested
Shares, if the Unvested Shares are ever certificated in the future, such
certificates will bear and be subject to a restrictive legend, similar to the
following:

 

“THE SHARES REFERENCED HEREBY ARE SUBJECT TO A RESTRICTED STOCK AGREEMENT, WHICH
INCLUDES VESTING REQUIREMENTS AND RESTRICTIONS ON SHARE TRANSFERS. THE NUMBER OF
SHARES SUBJECT TO VESTING ARE AS STATED IN THE RESTRICTED STOCK AGREEMENT. THE
UNVESTED SHARES REFERENCED HEREBY ARE ALSO SUBJECT TO AN IRREVOCABLE PROXY
GRANTING THE BOARD OF DIRECTORS OF THE COMPANY FULL RIGHTS TO VOTE THE UNVESTED
SHARES. A COPY OF EACH OF THE RESTRICTED STOCK AGREEMENT AND THE IRREVOCABLE
PROXY IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY. ANY SALE OR TRANSFER IN
VIOLATION OF THE RESTRICTED STOCK AGREEMENT WILL BE VOID.”

 

2

--------------------------------------------------------------------------------

 

 

In addition, the Company or its Transfer Agent may cause the Unvested Shares to
be subject to such stop-transfer orders and other restrictions consistent with
this Agreement as the Company may deem advisable under the rules, regulations,
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Company’s securities are then listed, and any applicable
federal or state securities law. The Company may cause a legend or legends to be
recorded in the records of the Company or its Transfer Agent relating to the
Unvested Shares in order to make appropriate reference to the restrictions
applicable to the Unvested Shares.

 

2.3         Restricted Securities. The Recipient makes the following
representations to the Company:

 

(a)     The Recipient acknowledges that it has access to and has had the
opportunity to review all reports that the Company has filed with the Securities
and Exchange Commission at www.sec.gov. Based on its review of this information
the Recipient is aware of the Company's business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Shares.

 

(b)     The Recipient is acquiring the Shares for the Recipient’s own account
for investment, not with a view to or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same.

 

(c)     The Recipient and/or its representatives have had a reasonable
opportunity to meet with, ask questions of and receive information and answers
from the executive officers of the Company concerning the Shares and the
Company’s business and all such questions have been answered and all such
information has been provided to the full satisfaction of Recipient.

 

(d)     The Recipient confirms that the Recipient has been informed that the
Shares have not been, and will not be, registered under state and federal
securities laws, and are restricted securities under the Securities Act of 1933
(the “Securities Act”). The Recipient understands that no Shares may be resold
or transferred unless the Shares are first registered under applicable state and
federal securities laws or unless an exemption from such registration is
available.

 

(e)     The Recipient is prepared to hold the Shares for an indefinite period
and that the Recipient is aware that Rule 144 of the Securities and Exchange
Commission issued under the Securities Act is not presently available to exempt
the sale of the Shares from the registration requirements of the Securities Act
until the applicable holding period and other requirements are satisfied.

 

3

--------------------------------------------------------------------------------

 

 

2.4        Assignment of Voting Rights and Irrevocable Proxy in Unvested Shares.
Recipient hereby agrees to assign and grant all rights to vote all Unvested
Shares awarded under this Agreement to the Board of Directors of the Company. In
order to clearly document this assignment and to ensure that the Board of
Directors of the Company has full authority to vote the Unvested Shares and that
such authority is recognized by all third parties, Recipient shall upon
executing this Agreement, execute and deliver the Irrevocable Proxy attached as
Exhibit “A” hereto to the Board of Directors of the Company.

 

2.5        Lock-up Agreement. If required by any underwriter in connection with
a public offering of the Company’s equity securities in a registration statement
under the Securities Act, the Recipient shall not transfer or dispose of the
Shares (other than securities included in the registration statement or shares
purchased in the public market after the effective date of registration) or any
interest in the Shares during such period as is acceptable to the underwriter
following the effective date of such registration statement. In addition, the
Recipient shall sign one or more agreements as may be requested by an
underwriter in connection with such registration. The underwriters in connection
with such registration are intended third party beneficiaries of this section
and have the right, power, and authority to enforce the provisions of this
Agreement as though they were a party to it. In order to enforce the covenants
contained in this section, the Company may impose stop-transfer instructions
with respect to the Shares until the end of such restricted period.

 

ARTICLE III

VESTING

 

 

3.1        Vesting of Shares. The vesting schedule for the Shares is set forth
on the first page of this Agreement. All Shares for which the Recipient has a
vested right are referenced to herein as “Vested Shares,” and all Shares for
which the Recipient does not have a vested right are referred to herein as
“Unvested Shares.” While held by the Company’s Transfer Agent as provided in
Article IV, the Unvested Shares will continue to vest during the term of the
Manufacturing Agreement.

 

ARTICLE IV

DEPOSIT WITH TRANSFER AGENT

 

4.1        Deposit of the Unvested Shares. The Recipient acknowledges that, upon
issuance of the Shares, any Unvested Shares granted as part of such issuance
shall be held in book entry by the Company’s Transfer Agent in accordance with
the provisions of this Agreement.

 

4.2        Deposit of Additional Securities and Other Property. Except as
otherwise provided in this Agreement, the Company shall deposit with the
Transfer Agent any new, substituted, or additional securities, subject to this
Agreement, any other property distributed with respect to the Unvested Shares to
the extent the Transfer Agent will agree to hold such other property distributed
with respect to the Unvested Shares. In the event dividends are paid on the
Unvested Shares, or property is distributed with respect to the Unvested Shares
that the Transfer Agent will not agree to hold, the Company shall hold such
amounts or property and deliver the withheld amounts and property to the
Recipient upon vesting of the Unvested Shares. At the election of the Recipient
and at Recipient’s sole cost and expense, the Company will establish an escrow
or trust account acceptable to Recipient to hold the dividend or other property
distributed with respect to the Unvested Shares pending vesting of the Unvested
Shares and release to the Recipient, or pending forfeiture of the Unvested
Shares in accordance with Section 4.4 and return to the Company.

 

4

--------------------------------------------------------------------------------

 

 

4.3         Release of Vested Shares. Upon the vesting of all or a portion of
the Unvested Shares, the Company shall release to the Recipient the Vested
Shares and all securities, dividends, and other property held by the Company,
Transfer Agent or any escrow, trust or other Third Party with respect to the
Unvested Shares that have become Vested Shares. Release of the Vested Shares
shall release the Vested Shares from the Irrevocable Proxy set forth in Exhibit
A.

 

4.4       Forfeiture of Unvested Shares. Upon the termination of the
Manufacturing Agreement by the Company for Cause (as defined in the
Manufacturing Agreement); or by the Recipient without Cause (as defined in the
Manufacturing Agreement), all the Unvested Shares, and any rights or claims
attached thereto, securities, dividends, and other property held by the Company,
Transfer Agent or any escrow, trust or other Third Party from a distribution
previously made on account of the Unvested Shares, will be deemed immediately
forfeited by the Recipient to the Company and all rights of Recipient in and to
or with respect to the Unvested Shares shall terminate in their entirety.

 

4.5         Assignment. In the event of forfeiture of the Unvested Shares, the
Recipient hereby assigns, transfers, and surrenders to the Company for
cancellation the Unvested Shares, and all related securities, dividends, and
other property held by the Company, Transfer Agent or any escrow, trust or other
Third Party with respect to such Unvested Shares, and hereby irrevocably
constitutes and appoints the Company’s secretary as attorney to cancel such
stock in the records of the Company with full power of substitution in the
premises. In addition, in the event of such forfeiture, the Recipient shall
execute and deliver such further documents and instruments and do such further
acts and things as are necessary or desirable in the opinion of the Company to
carry out the intent and purposes of the foregoing.

 

ARTICLE V

TAX PROVISIONS

 

5.1        Section 83(b) Election. The Recipient understands that under Section
83 of the Internal Revenue Code of 1986, as may be amended, supplemented, or
superseded from time to time (the “Code”), the fair market value of the Shares
(or portion thereof) on the date of grant, or the date of receipt or on the date
that any forfeiture restrictions applicable to the Shares (or portion thereof)
lapse, minus the price paid, if any, for the Shares (or portion thereof) may be
reportable as ordinary income to the Recipient on such date. For this purpose,
the date the forfeiture restrictions lapse is the date on which the Shares (or
portion thereof) become Vested Shares in accordance with Article III. The
Recipient understands that if applicable the Recipient may, in its sole
discretion, elect under Section 83(b) of the Code to be taxed at the time the
Shares are acquired under this Agreement, rather than when the Shares (or a
portion thereof) cease to be subject to the forfeiture restrictions. Such
election must be filed with the Internal Revenue Service within 30 days after
the Grant Date. The Recipient understands that failure to make this filing
within such 30-day period will result in the recognition of ordinary income by
the Recipient each time the forfeiture restrictions lapse. The Recipient also
understands and acknowledges that nothing in this Agreement guarantees that the
vesting requirements of this award will be met. Accordingly, a Recipient who
makes an election under Section 83(b) of the Code may pay current taxes but may
subsequently forfeit all rights to the Unvested Shares by failing to meet the
vesting requirements. In such a case, the Recipient acknowledges that the
Company has no obligation to reimburse or make whole the Recipient for the taxes
paid in connection with an election under Section 83(b) of the Code. The
Recipient acknowledges that the Company is not providing any advice regarding
the election under Section 83(b) of the Code including whether it is available
and that the Company has advised it to consult its own professional advisors
regarding any such election.

 

5

--------------------------------------------------------------------------------

 

 

5.2        Section 83(b) Election Acknowledgement. The Recipient acknowledges
that it is the Recipient’s sole responsibility to file a timely election under
Section 83(b) of the Code if that Section is applicable, and should the
Recipient opt to make a Section 83(b) election. That filing should be made by
registered or certified mail, return receipt requested, and the Recipient should
retain two copies of the completed form for filing with the Recipient’s state
and federal tax returns for the current tax year and a copy for the Recipient’s
personal records. If making a Section 83(b) election, the Recipient shall
promptly send a copy of such 83(b) election form to the Company.

 

5.3        Withholding. As a condition precedent to the release of the Vested
Shares from the escrow as described in Article IV, the Recipient shall comply
with the requests of the Company as they relate to the satisfaction of any
federal, state, or local withholding tax obligations that arise in connection
with the release of the Vested Shares. Such requests may include among others
signing such documentation necessary to satisfy tax obligations.

 

ARTICLE VI

GENERAL PROVISIONS

 

6.1       Adjustments. The existence of the Recipient’s rights under this
Agreement does not affect in any way the right or power of the Company or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger, consolidation, or share exchange of the Company, or any
issuance of bonds, debentures or preferred or prior preference stock ahead of or
affecting Common Stock or the rights thereof, or dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

6

--------------------------------------------------------------------------------

 

 

6.2        Notices. To be effective, any notice, consent, or communication
required or permitted to be given in connection with this Agreement must be in
writing and (i) delivered in person, or (ii) sent by same-day messenger or
nationally recognized overnight delivery service, with all fees prepaid, as
follows:

 

If to the Company:              Natural Alternatives International, Inc.

1535 Faraday Drive

Carlsbad, California 92008

Attn: President

 

If to the Recipient:              The Juice Plus+ Company, LLC

140 Crescent Drive

Collierville, Tennessee 38017

Attn.: Chief Executive Officer

 

A party may update the party’s contact information by providing notice thereof
to the other party. A notice, consent, or communication is effective on the
earlier of (i) the date it is delivered in person, (ii) the date it is delivered
to the address required by this Agreement as indicated by the date of the
acknowledgment or signed receipt, or (iii) the date delivery is refused or
deemed undeliverable at the address required by this Agreement, as the U.S.
Postal Service, messenger service, or overnight courier, as the case may be,
indicates through its records, provided that if such date is not a business day
or the confirmation time is after 5:00 p.m. local time of the recipient on a
business day, then the following business day.

 

6.3     Entire Agreement. This Agreement constitutes the entire and final
agreement between the parties with respect to the subject matter hereof. It is
the complete and exclusive expression of the parties’ agreement on the matters
contained in this Agreement. All prior and contemporaneous negotiations, term
sheets, and other agreements, either oral or in writing, between the parties on
the matters contained in this Agreement are expressly merged into and superseded
by this Agreement. No provisions of this Agreement may be explained,
supplemented, or qualified through evidence of trade usage or a prior course of
dealings.

 

6.4      Amendments and Waivers. No amendment, rescission, waiver, or
termination of this Agreement or any of its terms is effective, except by a
writing signed by the party or parties against whom enforcement is sought. No
failure or delay in exercising any right or remedy or requiring the satisfaction
of any condition under this Agreement, and no course of dealing between the
parties, operates as a waiver or estoppel of any right, remedy, or condition. A
waiver made in writing on one occasion is effective only in that instance and
only for the purpose that it is given and is not to be construed as a waiver on
any future occasion or against any other person. To the extent any course of
dealing, act, omission, failure, or delay in exercising any right or remedy
under this Agreement constitutes the election of an inconsistent right or
remedy, that election does not either constitute a waiver of any right or remedy
or limit or prevent the subsequent enforcement of any contract provision.

 

7

--------------------------------------------------------------------------------

 

 

6.5      Headings. The descriptive headings of the articles, sections, and
subsections of this Agreement are for convenience of reference only. They do not
constitute a part of this Agreement and do not affect this Agreement’s
construction or interpretation.

 

6.6       Assignability; Successors and Assigns. The Recipient shall not assign
this Agreement or the rights and duties set forth herein, but the Company may
assign them, in whole or in part. This Agreement binds and benefits the parties
and their respective legal representatives and permitted successors and assigns.
Nothing in this Agreement, express or implied, is intended to confer on any
person other than the parties hereto and, as provided above, their respective
legal representatives and permitted successors and assigns.

 

6.7      Governing Law. The laws of the State of Delaware govern all matters
arising out of or relating to this Agreement, including, without limitation, its
interpretation, construction, performance, and enforcement, without giving
effect to such state’s conflicts of law principles or rules of construction
concerning the drafter hereof. Any reference to a specific federal, state, or
local statute or code includes (i) any rules and regulations promulgated
thereunder and (ii) any subsequent amendment, restatement, supplement, or
superseding statute, code or other law as may be in effect at the particular
time. Any reference to an agreement includes such agreement as it may be
amended, restated, supplemented, or modified from time to time.

 

6.8       Further Assurances. Each party shall use reasonable efforts to take,
or cause to be taken, all actions necessary or desirable as requested to
consummate and make effective the transactions contemplated by this Agreement.
If any further action is necessary or desirable as requested to carry out the
purposes of this Agreement, each party shall use reasonable efforts to take, or
cause to be taken, such action.

 

6.9       Professional Advice. The acceptance of this Agreement and the issuance
of the Shares may have consequences under federal and state tax and securities
laws, which may vary depending on the individual circumstances of the Recipient.
Accordingly, the Recipient acknowledges that he or she has been advised to
consult the Recipient’s legal and tax advisors in connection with this Agreement
and the acquisition, holding and disposition of the Shares. The Recipient
acknowledges that neither the Company nor any of its officers, directors,
attorneys, or agents have made any representations as to the federal or state
tax effects of the acceptance of the Shares or any rights under this Agreement.

 

6.10      Counterparts. If the parties sign this Agreement in counterparts, each
counterpart constitutes an original, and all counterparts, collectively,
constitute only one agreement. The signatures of all the parties need not appear
on the same counterpart, and delivery of a signed counterpart signature page by
fax or other electronic transmission is as effective as signing and delivering
an original.

 

8

--------------------------------------------------------------------------------

 

 

This Agreement is signed and effective as of the Grant Date.

 

 

 

NATURAL ALTERNATIVES INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

       /s/ Kenneth E. Wolf

 

 

 

Kenneth E. Wolf, President

 

 

 

 

THE JUICE PLUS+ COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

By:

       /s/ Paulo L. Teixeira

 

 

 

Paulo L. Teixeira, Chief Executive Officer

 

 

 

[SIGNATURE PAGE TO RESTRICTED STOCK AGREEMENT]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

 

IRREVOCABLE PROXY

 

In accordance with the Restricted Stock Agreement (the “Agreement”) by and
between THE JUICE PLUS+ COMPANY, LLC (formerly known as NSA, Inc. or NSA, LLC),
a Tennessee limited liability company having a place of business at 140 Crescent
Drive, Collierville, Tennessee 38017 (“Stockholder”), and NATURAL ALTERNATIVES
INTERNATIONAL, INC., a Delaware corporation (the “Company”) having a place of
business at 1535 Faraday Avenue, Carlsbad, California 92008, dated effective
August 7, 2017, the undersigned agrees as follows:

 

1. Grant of Irrevocable Proxy for Unvested Shares.

 

(a) Stockholder, with respect to the shares of Common Stock, par value $0.01 per
share, granted to Stockholder pursuant to the Agreement and any and all other
securities of the Company issued or issuable in respect thereof on or after the
date hereof (the “Shares”) hereby grants to the Board of Directors of the
Company (the “Holder”) an irrevocable proxy under Section 212 of the Delaware
General Corporation Law to vote and exercise all voting and related rights with
respect to the Unvested Shares (as defined in the Agreement) in any manner that
the Holder may determine in its sole and absolute discretion to be in the
Holder’s own best interest, at any meeting of stockholders of the Company or
action by written consent of stockholders with respect to any matter or the
transactions contemplated thereby. During the period that a Share remains
Unvested it is expressly understood and agreed that the foregoing irrevocable
proxy is hereby granted to the Holder by the Stockholder pursuant to the
Agreement and is coupled with an interest.

 

(b) Because of this interest in the Unvested Shares, the Holder shall have no
duty, liability and obligation whatsoever to the Stockholder arising out of the
exercise by the Holder of the foregoing irrevocable proxy. The Stockholder
expressly acknowledges and agrees that (i) the Stockholder will not impede the
exercise of the Holder’s rights under the irrevocable proxy and (ii) the
Stockholder waives and relinquishes any claim, right or action the Stockholder
might have, as a stockholder of the Company or otherwise, against the Holder or
any of his affiliates in connection with any exercise of the irrevocable proxy
granted hereunder.

 

(c) The Stockholder has the right to notice of or to any and all special and
general meetings of stockholders during the term of this Irrevocable Proxy and
further severally agrees that if any notice is given by the Company to the
Stockholder, such notice will be deemed to have been validly given to the
Stockholder for all purposes.

 

(d) This irrevocable proxy shall expire as to Vested Shares on the date Unvested
Shares become Vested Shares (the “Expiration Date”).

 

(e) Upon execution of this Irrevocable Proxy, any and all prior proxies given by
the Stockholder with respect to any Shares are hereby revoked and the
Stockholder agrees not to grant any subsequent proxies with respect to the
Shares until after the Expiration Date.

 

2. Legend. The Stockholder agrees to permit an appropriate legend on any
certificates evidencing the Unvested Shares reflecting the grant of the
irrevocable proxy contained in the foregoing Section 1.

 

 

--------------------------------------------------------------------------------

 

 

3. Representations and Warranties. The Stockholder represents and warrants to
the Holder as follows:

 

(a) The Stockholder has the all necessary rights, power and authority to
execute, deliver and perform its obligations under this Irrevocable Proxy. This
Irrevocable Proxy has been duly executed and delivered by the Stockholder and
constitutes its legal and valid obligation enforceable against the Stockholder
in accordance with its terms.

 

(b) The Stockholder is the record owner of the Shares and the Stockholder has
plenary voting and dispositive power with respect to such Shares; there are no
proxies, voting trusts or other agreements or understandings to which such
Stockholder is a party or bound by and which expressly require that any of the
Shares be voted in any specific manner other than this Irrevocable Proxy; and
such Stockholder has not entered into any agreement or arrangement inconsistent
with this Irrevocable Proxy.

 

4. Equitable Remedies. The Stockholder acknowledges that irreparable damage
would result if this Irrevocable Proxy is not specifically enforced and that,
therefore, the rights and obligations of the Holder may be enforced by a decree
of specific performance issued by a court of competent jurisdiction, and
appropriate injunctive relief may be applied for and granted in connection
therewith. Such remedies shall, however, not be exclusive and shall be in
addition to any other remedies which the Holder may otherwise have available.

 

 

THE JUICE PLUS+ COMPANY, LLC

 

  a Tennessee limited liability company  

 

 

 

 

 

By:

      /s/ Paulo L. Teixeira

 

 

 

  Paulo L. Teixeira, Chief Executive Officer

 

 